                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ROBERT BURNS MCCALL, # 31541,                   )
         Plaintiff,                             )
vs.                                             )   No. 3:19-CV-02063-M-BH
                                                )
STATE OF TEXAS, et al.,                         )
          Defendants.                           )


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing the Findings, Conclusions, and Recommendation, and Supplemental

Findings, Conclusions, and Recommendation, of the United States Magistrate Judge for plain error,

I am of the opinion that the Findings and Conclusions, and Supplemental Findings and Conclusions,

of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the

Court.

         By separate judgment, this action will be DISMISSED with prejudice under 28 U.S.C. §§

1915(e)(2)(B)(i) and 1915A(b)(1).

         SIGNED this 15th day of October, 2019.



                                            _________________________________
                                            BARBARA M. G. LYNN
                                            CHIEF JUDGE
